ORDER
PER CURIAM.
Plaintiff, William Finnie d/b/a The Fin-nie Group, brought an action for breach of contract, quantum meruit and an accounting. Plaintiff appeals from the trial court’s grant of summary judgment in favor of defendants, Chemco Industries, Inc. and Kamal Yadav. No error of law appears and an opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only setting forth the reasons for this order.
The judgement is affirmed. Rule 84.16(b).